Citation Nr: 1433147	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability, including as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO declined to reopen the Veteran's claim for service connection for a neck disability because new and material evidence had not been submitted.  In June 2011, the Veteran testified during a video-conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  In November 2011, the Board reopened the claim for service connection for a neck disability and remanded it for further development.


FINDING OF FACT

A chronic neck disability did not have its onset during the Veteran's active duty service, and is not etiologically related to his active duty service or to his service-connected lumbar spine disability; the service-connected lumbar spine disability did not aggravate the neck disability; arthritis did not manifest within one year of separation from active duty service.   


CONCLUSION OF LAW

The criteria for service connection for a neck disability, including as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  December 2007 and February 2009 letters provided notice to the Veteran as to what information and evidence was needed to establish service connection on direct and secondary bases.  The February 2009 letter also provided notice of the information generally pertaining to how ratings and effective dates are assigned.  The Veteran has had opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

His service treatment records (STRs) and pertinent postservice treatment records have been secured.  Per the November 2011 Board remand, outstanding pertinent VA treatment records have been associated with the record.  The Veteran requested VA to obtain pertinent private records from Dr. Goat (Southwest Chiropractic).  In June 2010 (Report of General Contact) the Veteran informed the RO that Dr. Goat was no longer in practice and that his claim should be decided without records from Dr. Goat.  Pursuant to the November 2011 Board remand, the RO arranged for a VA examination in December 2011.  (A September 2008 VA opinion is of record, however, the examiner did not offer an adequate rationale for his conclusions and he failed to provide an opinion that addressed secondary service connection).  In addition, in August 2012 an independent medical opinion (IMO) was conducted.  The Board finds that the December 2011 examination report, and the August 2012 IMO, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

The Veteran was provided an opportunity to set forth his contentions during the June 2011 video conference hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2011 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  In fact, at the hearing, the undersigned determined that another examination with a medical opinion was needed and subsequently remanded the case to schedule an examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

In sum, there is no further action to be undertaken to comply with the provisions of the VCAA.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends essentially that his current neck disability is related to neck complaints he had in service, which continued after his discharge from active duty service.  Alternatively, he asserts that his current neck disability is proximately due to his service-connected lumbar spine disability.  

STRs show complaints and treatment on several occasions for neck and back pain.  Specifically, in an April 1989 treatment record, the Veteran reported pain on the right side of his neck.  The impression was that he had a cyst.  In August 1989 he was seen at a primary care clinic with complaints of dizziness and headache.  On examination, his neck was supple.  He was diagnosed with a viral illness.  An October 1989 Physical Profile Serial Report shows the Veteran was profiled due to back spasm.  He was restricted from lifting greater than 10 pounds.  The day following the profile, (October 11, 1989), he reported for a physical therapy consultation; he reported that he was one week status post mid-back pain of no known etiology or history of same.  He complained of tightness and achiness from his cervical to mid-thoracic area.  The assessment was muscle spasm of the upper back areas.  In March 1990 the Veteran reported for a physical therapy consultation for spasms of the right trapezius.  

He reported waking up with a stiff neck the day following an injury to his right trapezius while lifting weights.  Examination revealed decreased bilateral lateral flexion and right rotation.  He was able to do shoulder shrugs and circles without pain.  The assessment was muscle spasm right trapezius following weight lifting injury.  The next day (March 22, 1990) he reported to the extended care clinic requesting a profile because he still had back pain and could not run aerobics.  He reported that his right shoulder and upper trapezius were still sore.  The assessment was strain.  Four days later (March 26, 1990) at a follow-up visit, the Veteran reported good improvement (70 percent) and stated that he did not think he needed to continue treatment.  At a March 30, 1990 follow-up, he reported he was asymptomatic and felt he no longer required treatment.  It was noted that he was discharged to home program - asymptomatic.  A July 1990 emergency care and treatment report, notes the Veteran was working out and felt a "pop in the back of his head/neck.  The assessment was headache (muscle contraction).  He was released in improved condition.  A February 1991 service examination report (for "Lost Records") shows the Veteran's neck, spine and other musculoskeletal were normal on clinical evaluation.  He reported he had no swollen or painful joints, arthritis, or bone, joint or other deformity, or recurrent back pain.  

Postservice, in November 1992 (approximately 2 months following active service separation) the Veteran filed a claim for service connection for a neck condition.  He was afforded a VA general medical examination in August 1993.  He reported that he strained his neck during service while lifting heavy objects.  At the time of the examination he had neck discomfort, with possible aggravation by sudden movement or by lifting.  On examination his neck was within normal limits.  He had full range of motion of the cervical spine with some discomfort on extreme dorsiflexion.  There was no tenderness upon percussing the processes of the cervical spine or of the paravertebral muscles.  The assessment was history of neck injury, occasionally symptomatic.  

In addition, the Veteran underwent a periodic medical examination in June 1995 (for Reserve/National Guard service); his neck, spine and other musculoskeletal were normal on clinical evaluation.  He reported he had no swollen or painful joints, arthritis, or bone, joint or other deformity, or recurrent back pain.  He reported he was in excellent health and was not taking any medication.  In April 1997 he underwent a periodic (non-flying) medical examination.  On clinical evaluation, his  neck, spine and other musculoskeletal were normal, and he reported he had no swollen or painful joints, arthritis, or bone, joint or other deformity, or recurrent back pain.  He noted that his health was excellent and he was not taking any medication.  

An April 2007 magnetic resonance imaging (MRI) shows moderate degenerative disc disease/spondylosis at C5/C6, slight disc desiccation and spondylosis at C6/C7, mild bony neuroforaminal stenosis at C4/C5 on the left and at C5/C6 on the right and mild arcual reversal of the cervical lordosis.

In an October 2007 statement Dr. McGarrah (the Veteran's private treating physician) noted that he had been treating the Veteran for some time as a result of chronic neck pain and lower back pain.  He stated that in his opinion, a good portion of his lower extremity involvement and lower back pain probably stems from "these neck lesions."  (Referring to findings from the April 2007 MRI).  He further noted that the literature supports the fact that cervical spine disk herniation oftentimes do contribute or cause lower extremity involvement.  

In a January 2008 written statement D.J.O. (a fellow serviceman), noted that on several occasions he worked with the Veteran in the maintenance hangar and on the flight line and recalled the Veteran missing work due to neck and back pain.  He also recalled that the Veteran had to make up the mandatory fitness requirements due to his neck and back pain.  He noted that on one occasion he drove the Veteran to the medical clinic after he aggravated his neck and back while working on an aircraft.  He stated that the Veteran told him that he injured his neck and back earlier in his military career while lifting an 80-pound tool box and from exercising at the base gymnasium.  

In a September 2008 VA medical opinion, VA medical provider noted that the Veteran was treated for soft tissue pain of the neck while in the service but there is no evidence of injury to the cervical spine.  He had pain and x-rays showed degenerative changes more likely related to the aging process or to subsequent trauma.  He opined that it is less likely than not that current symptoms are related to military service.  He noted that the statement from Dr. McGarrah does not claim that the cervical spine condition is due to the lumbar spine disability.  

A September 2009 MRI shows developmentally small central canal and additional bony spurring, disc bulges and protrusions at multiple levels.  Central stenosis with cord deformity particularly at C5-C6 and C6-C7, and foraminal stenosis at multiple levels.  

At the June 2011 video conference hearing the Veteran (in various statements), in essence, testified that he sustained injuries to his back and neck during service and that he continued to experience back and neck pain since service.  He stated that his symptoms had been progressing since service and that he began treatment (chiropractic) in the late 1990's.

On December 2011 VA examination, the examiner noted review of the claims file.  The Veteran reported that he began having severe and constant pain in his neck in 2007.  His current complaints were of constant dull pain in the base of his neck with a periodic sharp pain which shoots into his upper back and left arm.  He was diagnosed with cervical spine degenerative disc disease; initially diagnosed in 2007.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that the Veteran's STRs indicate only one episode in which he reported neck pain.  Examination was normal and there were no further complaints or follow-up necessary.  The examiner noted further that the Veteran reported that his neck pain became symptomatic in 2007, which was 15 years after his discharge from the military.  The typical clinical course of degenerative disc disease of the cervical spine is marked by progressively increasing symptoms as the degeneration of the spine progresses.  The Veteran's clinical course is not consistent with the typical clinical course.  Therefore, there is no evidence that a chronic neck disability had its onset in or is otherwise medically related to military service.  

Further, the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The rationale being that degenerative disease in one area of the spine does not cause degeneration in another area of the spine, although the underlying cause of degeneration in both areas may be the same, i.e., an injury.  As to aggravation, she opined that the degenerative disease of the lumbar spine does not result in respective injury or increased impact upon the cervical spine.  Noting a lack of evidence of a link between the disability, in the Board's judgment, the examiner provided sufficient rationale for the finding that the neck disability was not permanently aggravated by the service-connected back disability.

In August 2012 the Appeals Management Center requested an independent medical opinion because the December 2011 VA opinion was not fully supported by the rationale as to the question of direct causation.  In the Board's judgment, the December 2011 examination was adequate as to secondary service connection.  The December 2011 examiner had noted that the Veteran's neck did not become symptomatic until 2007 whereas the evidence supports he received treatment for a neck disorder prior to 2007.  The independent medical advisor was asked to reconcile such findings.  After reviewing the record, the independent medical advisor concluded that the Veteran's claimed neck disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran had two documented neck-related medical problems while on active duty; one involved a strain of his right trapezius in March 1990 while weight lifting, and awakening with a stiff neck, which was without symptoms for 10 days.  The other injury occurred while weight lifting in July 1990; he felt a "pop" in the back of his head/neck that resulted in a tension headache that recurred over several days.  On examination in the emergency department, his neck was noted to be non-tender and full range of motion.  Numerous physical examinations after the timeframe described above have no indication of on-going neck symptoms.  

Furthermore, with the Veteran's lower back as the predominant problem, he was also evaluated for complaints of neck pain in 1997 by the Witt Chiropractic Clinic, but only one single day.  A limited review of the literature finds no support for the chiropractor's claim that the Veteran's lower back pain and extremity symptoms probably stems from the "significant abnormalities" on the Veteran's MRI.  As noted by VA medical provider in September 2008, the statement from the chiropractor, Dr. McGarrah, does not claim that the cervical spine condition is due to the lumbar spine condition.  

Here, the Board finds that the probative evidence of record shows no chronic neck disability during service.  The two documented neck-related medical problems shown in service did not result in a diagnosis of a neck or cervical spine disability.  In fact, in both instances any neck symptomatology was resolved and no residuals noted.  While a separation examination is not of record, there is a February 1991 medical examination report and no neck or cervical spine disability is noted therein.  Furthermore, on VA examination in August 1993 (less than one year of service separation) a neck disability was not shown.  Moreover, there is no competent evidence that arthritis of the neck/cervical spine was manifested in the Veteran's first postservice year; therefore, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Additionally, the probative and credible evidence of record does not show a continuity of pertinent neck/cervical spine symptomatology from the time of service.  The Veteran's testimony of having progressive (neck) symptoms since service is contrary to the other evidence of record.  In June 1995 and April 1997 he was examined (on periodic examination while serving in the Reserves/National Guard) and no abnormalities were noted.  Notably, during both examinations, he reported being in excellent health.  That is, these examinations considered the Veteran's overall health, but did not indicate that his had a neck disability at these times.  And, even though Dr. McGarrah, in 2007, indicated that he had been treating the Veteran for chronic neck pain prior to 2007, any such treatment would arguably have to have been after April 1997 as the Veteran, in April 1997 reported he was in excellent health and there were no recorded abnormalities at the neck at that time.  Even if the Veteran's initial postservice treatment was in the late 1990's, (as he testified) that is still nearly 5 years (September 1992 to April 1997) after his separation from service.  Consequently, service connection for a neck disability on the basis that it became manifest in service and persisted is not warranted.

The Board finds that any suggestion in the Veteran's lay testimony of a continuity of neck symptoms since service is inconsistent with probative medical evidence of record, including the August 1993 VA examination and the June 1995 and April 1997 service medical examination reports and the Veteran's own responses to the medical history questionnaire he completed at the time of the June 1995 and April 1997 examinations.  As the Veteran's current contentions of continuity of symptomatology are countered by his own reports in the years immediately following service, the Board finds that his current contentions to lack credibility.  

There is no competent evidence of an etiological link between the Veteran's current claimed neck disability and his service.  The December 2011 VA examiner and the August 2012 independent medical advisor opined that it is less likely than not that the claimed neck disability was incurred in or caused by an in-service injury, event or illness.  The rationale of the independent medical advisor includes a persuasive rationale citing the pertinent facts and evidence, and reconciling conflicting factual findings; the independent medical advisor's opinion is probative evidence which is not contradicted by any other competent evidence in this case.  Thus, absent a causal relationship between the present neck disability and an in-service disease or injury, service connection is not warranted. 

In the absence of credible evidence of onset of symptoms in service and continuity since, the question of whether any chronic neck/cervical spine disability may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The most probative medical evidence (the August 2012 independent medical opinion) in the record that addresses this question is against the Veteran's claim.  The opinion is by a medical professional (who is competent to offer such an opinion); the opinion reflects familiarity with the entire record, and is accompanied by a rationale that refers to accurate factual data.  It is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  The Veteran's own opinion regarding the etiology of his neck disability (relating it to service) is not competent evidence.  In the Board's judgment, the questions on appeal regarding the etiology and development of disabilities of the neck and their causation are complex and require medical expertise to address.

Finally, as to the secondary service connection theory of entitlement, i.e., that his neck disability was caused or aggravated by his service-connected lumbar spine disability, two of the requirements to establish secondary service connection are met in that the Veteran has a diagnosis of a neck/cervical spine disability and also has a service-connected lumbar spine disability.  Regarding the third requirement (evidence that the service-connected lumbar spine disability caused or aggravated the Veteran's neck/cervical spine disability), the Board finds that the preponderance of the evidence is against the Veteran's claim.  The competent medical evidence, consists of the December 2011 VA examination where the examiner found that the claimed neck disability is less likely than not proximately due to or the result of the service-connected lumbar spine disability.  The examiner also found that the disability was not aggravated by the service-connected disability.  Regarding this matter, the VA examiner expressed familiarity with the record and explains the rationale for his opinions.

Thus, as to the question of secondary service-connection, the Board finds that the December 2011 VA examination with opinion adequately addresses the questions of whether the service-connected back disability caused or aggravated by the neck disability.  Further, Board finds that the opinion merits substantial probative value; and because there is no competent (medical) evidence to the contrary, it is persuasive.  The Board reiterates that the statement of Dr. McGarrah that "Cervical spine disk herniations oftentimes do contribute or cause lower extremity involvement[,]" does not claim that the Veteran's neck/cervical spine disability is due to the lumbar spine disability.  

The Veteran's own lay opinion in this matter (that his neck disability is secondary to his lumbar spine disability) is not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer a probative opinion in this matter.  While a layperson may be competent to observe symptoms of pain, the Board notes again, that the etiology of a neck disability is a complex medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran has not submitted any medical opinions or medical literature that supports his assertions. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability, including as secondary to the service-connected lumbar spine disability.  Hence, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a neck disability, including as secondary to the service-connected lumbar spine disability, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


